Case 8:19-cv-00299-DOC-DFM Document 6 Filed 02/15/19 Page 1 of 2 Page ID #:132

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                   CASE NUMBER:


 PENSION BENEFIT GUARANTY CORPORATION                 8:19−cv−00299−DOC−DFM
                                    PLAINTIFF(S)

        v.
 ERIC SPITZ , et al.

                                                       NOTICE TO FILER OF DEFICIENCIES IN
                                  DEFENDANT(S).
                                                       REQUEST FOR ISSUANCE OF SUMMONS




 PLEASE TAKE NOTICE:
 The following problem(s) have been found with your electronically filed document:
   2/14/2018                3             Request for Summons
 Date Filed            Doc. No.    Title of Doc.
 ERROR(S) WITH DOCUMENT:

 The caption of the summons must match the caption of the complaint verbatim. If the caption
 is too large to fit in the space provided, enter the name of the first party and then write “see
 attached.” Next, attach a face page of the complaint or a second page addendum to the
 Summons.




 Other Error(s):
 The summons cannot be issued until this defect has been corrected. Please correct the defect
 and re−file your summons request.

                                                   Clerk, U.S. District Court

                                                   By: /s/ Luz Hernandez
 Date: February 15, 2019                           luz_hernandez@cacd.uscourts.gov
                                                      Deputy Clerk




       − NOTICE TO FILER OF DEFICIENCIES IN REQUEST FOR ISSUANCE OF SUMMONS −
Case 8:19-cv-00299-DOC-DFM
     Please refer to the Court's website at Document    6 Filedfor02/15/19
                                            www.cacd.uscourts.gov               Page 2Orders,
                                                                   Local Rules, General of 2 and
                                                                                              Page    ID #:133
                                                                                                 applicable forms.




        − NOTICE TO FILER OF DEFICIENCIES IN REQUEST FOR ISSUANCE OF SUMMONS −
